DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of treating VaSIRs and ISG15/IL16 in the reply filed on 8/03/2020 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
 Claims 33, 38, 41, and 43-56 are pending.  Claims 1-32, 34-37, 39-40, and 42 are cancelled.
Claims 38 and 41 have been withdrawn as being drawn to a nonelected combination of biomarkers.
The following rejections are modified or newly applied as necessitated by amendment with response to arguetmsn following. 
This action is FINAL.
Withdrawn Rejections
	The Improper Markush and 35 USC 112(b) rejections made in the previous office action is withdrawn based upon amendments to the claims.  
 
Modified Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33 and 43-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to treating a VaSIRS in any mammalian subject based upon the determination of an indicator which encompasses measuring expression in ISG15 and IL16, determining a ratio of concentrations and determining the indicator based upon the levels be indicative of likelihood of VaSIRS.  
Therefore the claims encompass an extremely huge genus of determining a ratio wherein any ratio appears to determine the indication of treating; however, the instant specification does not provide guidance as to the critical structures needed to determine which of these mammalian species would functionally provide the ratio determination to treat.  The claims are limited to ratios which provide a likelihood of VaSIRs however, the specification does not teach which ratios would meet this functionality.  As such it is not clear which ratios would be functionally correlative to likelihood.  Further, the specification 
 The specification provides an example of expression of a pattern of genes that is particularly associated in human patients, however, this specific example does not provide description for the genus as a whole.  Example 2 describes that IL16/ISG15 ratios that provide correlation (para 194), however, the specification does not describe which ratios indicate the likelihood and further in any of the encompassed mammals.  
Although the specification provides this associations, this does not provide guidance for the functionality for any ratio in any mammalian sample for the functionality for increased likelihood.  Based upon the description in the specification the critical structural elements needed for the recited gene expression to function to identify a mammalian subject for increased likelihood of VaSIRS have not been described.  
The art does not provide the critical structural elements for the asserted functionality.   In particular Enard et al. (Science 2002 Vol 296 p. 340) teaches that even between closely related species gene expression patterns differ (abstract).  Enard et al. teaches that mRNA expression levels are different between humans, chimpanzees, orangutans and rhesus marcques (p. 340 1st column last sentence-2nd column 1st paragraph).  Enard et al. teaches that there are a large number of quantitative differences in gene expression in closely related mammals (p. 342 2nd column last paragraph).  Therefore the art teaches that even between very closely related mammals there is a divergence of gene expression.  As such Enard et al. teaches that merely being a biomarker in one species would not be sufficient to provide support for the structure in other species.  Although it appears that there is written support for particular 
   	Accordingly, the specification has not provided the critical elements needed in the structure to predictive functionally.  Therefore the specification lacks written description of any mammalian subject representative of the broadly claimed genus.  
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that “Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.” (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)    
Response to Arguments 
The reply traverses the rejection.  A summary of the arguments is set forth below with response to arguetmsn following.  
The reply asserts that certain expression products are commonly, specifically and differently expressed in blood samples of humans, macaques and pigs during systemic inflammations with a range of viral etiologies underscoring the conserved nature of the host response to a VaSIRS (p. 9).  The reply asserts that this systemic inflammation biomarker profile was validated in MARS and pediatric datasets and 2 publically available datasets (p. 9-10).  Further the reply asserts that claim 33 has been 
These arguments have been reviewed but have not been found persuasive.  
The specification does provide particular species (macaques, humans and pigs) but does not provide that these expression levels with regard to the ratio designed is the same across any other species.  Although each mammalian species can be measured, the specification has not provided the critical ratios to determine the recited functionality.  Furthermore, the claims are drawn to “derived biomarker value correlates with an increased likelihood of the presence of VaSIRS”, however, this ratio is not described in the specification in such a way that one would able to ascertain which ratios measured would be indicative of increased likelihood of VaSIRS.  

Newly Applied Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 43-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 33 and 43-56 are indefinite over step 3 of claim 33. Step 3 states that the indicator indicates a likelihood of the presence of VaSIRS if the derived biomarker value correlates with an increased likelihood of the presence of VaSIRs.  As such it appears that the indicator is merely stating that the derived biomarker value correlated with an increased likelihood of the presence, however, the term “increased” is a relative term which renders the claim indefinite.  The term "increased" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular it is not clear which likelihoods of the presence would be considered “increased” as there is no comparison step.  

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634